Citation Nr: 0204490	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-13 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to a compensable rating for hypertension for 
the period prior to March 12, 1999.

3.  Entitlement to a rating higher than 10 percent for 
hypertension for the period on and after March 12, 1999.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision which denied service 
connection for pseudofolliculitis barbae, and denied a 
compensable rating for the veteran's service-connected 
hypertension.  In February 2000, the RO increased the rating 
for hypertension to 10 percent effective March 12, 1999.  In 
December 2000, the Board remanded the case to the RO for 
additional development, listing the issues as shown on the 
cover page of the present decision.


FINDINGS OF FACT

1.  Any pseudofolliculitis barbae during service was acute 
and transitory and resolved without residuals, and any 
current pseudofolliculitis barbae began years after service 
and was not caused by any incident of service.

2.  On January 14, 1998, the veteran claimed an increased 
(compensable) rating for hypertension, and the RO 
subsequently increased the rating to 10 percent as of March 
12, 1999.

3.  From the time of the January 14, 1998 claim for an 
increased rating to the present time, the veteran's 
hypertension has been manifested by a history of diastolic 
pressure predominantly 100 or more and a need for continuous 
medication to control the disorder.  At no time since January 
14, 1998 has the hypertension been manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  From January 14, 1998 to the present, the veteran's 
hypertension has been 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1981 to January 1985.  His service medical records show mild 
hypertension with several elevated readings.  A July 1981 
service medical record notes he was seen for a "PFB" 
(pseudofolliculitis barbae) evaluation; it was noted there 
was not active disease or lesions; and he was told to use 
special soap and cream and return to the clinic as needed.  
Later service medical records contain no mention of 
pseudofolliculitis barbae.   Upon his service separation 
examination in January 1985, his blood pressure was 130/92, 
and it was not indicated whether the skin was normal or 
abnormal.  

The skin was normal at an August 1989 VA general medical 
examination.  There were no complaints or findings of 
pseudofolliculitis barbae for many years after service.  

In August 1989, the RO awarded the veteran service connection 
for hypertension, assigning a noncompensable rating.

VA medical records from early April 1997 show the veteran was 
seen at a clinic for a urinary tract infection; his blood 
pressure was 174/106 and 166/106; and he was given an 
appointment for the hypertension clinic.  When seen at the 
hypertension clinic later in April 1997, blood pressure was 
149/84, 146/89, and 155/86; and antihypertensive medication 
was either started or continued.  At a clinic visit later 
that month, blood pressure was 152/92.

VA hypertension clinic records from June 1997 show blood 
pressure of 145/86, 150/75, and 154/78, and the veteran was 
apparently still taking antihypertensive medication.  
Readings later that month included 152/96, 144/78, and 
178/102.  In September 1997, it was noted hypertension was 
controlled by medication.  Blood pressure readings in October 
1997 included 150/88 and 134/78, and in November 1997 
included 136/82.

On January 14, 1998, the RO received the veteran's claim for 
service connection for pseudofolliculitis barbae, and for an 
increased (compensable) rating for his service-connected 
hypertension.  

VA medical records show the veteran with blood pressure 
readings of 139/87, 134/82, and 137/86 during February 1998.  
In April 1998, he had blood pressure readings of 166/78, 
150/87, and 150/86.  In June 1998, he had a reading of 
136/70, and in October 1998 he had a reading of 156/74.  

In October 1998, the RO issued a decision denying the 
veteran's claim for service connection for pseudofolliculitis 
barbae, and denying a compensable rating for hypertension.

At a VA clinic visit on March 12, 1999, the veteran was seen 
with complaints of pressure behind his eyes.  His blood 
pressure readings at this time were 166/102 and 152/98.  
Additional medication was given for hypertension.  

Later in March 1999. the veteran had a blood pressure reading 
of 148/78.

In April 1999, the veteran was seen with a rash on his right 
arm and in his beard area.  He indicated that shaving 
irritated his skin.  Areas of papules and one larger skin-
colored papule were noted on his face.  Assessments included 
questionable tinea folliculitis and pseudofolliculitis.

A blood pressure reading of 154/98 was shown during July 
1999.

In October 1999 the veteran appeared at a hearing before the 
RO.  He indicated that he experienced increased headaches, 
blurred vision, and pounding behind his eyes three to four 
times a week.  He stated that he was taking medication daily 
for his hypertension, and that his dosage had been increased.  
He asserted that his facial skin problem of 
pseudofolliculitis barbae began during service as a result of 
shaving.  He was unclear as to when he received treatment for 
this problem during and after service.

Blood pressure readings at a VA clinic in October 1999 
included 146/102, 138/102, and 152/108.

In a February 2000 decision, the RO increased the rating for 
hypertension to 10 percent effective March 12, 1999 (date of 
a particular clinic visit).

The veteran was seen at a VA dermatology clinic in February 
2000 for other diseases due to viruses, etc.; there was no 
mention of pseudofolliculitis barbae.  Blood pressure 
readings in February 2000 included 154/98 and 140/80.  A 
blood pressure reading of 162/84 was shown during May 2000.  
The veteran was seen at a VA dermatology clinic in October 
2000 for seborrheic dermatitis; there was no mention of 
pseudofolliculitis barbae.  A reading of 149/93 was shown in 
November 2000.

In January 2001, the veteran was given a VA hypertension 
examination.  He indicated that he had been on medication for 
the past two to three years, and was currently taking 50 
milligrams of hydrochlorothiazide and 75 milligrams of 
triamterene a day.  He stated that he had diastolic readings 
between 110-112 at least twice a week, and experienced 
pressure behind his eyes and pounding headaches once or twice 
a week.  His blood pressure readings at this time were 
150/90, 146/90, 140/88, and 148/94.  He had a regular heart 
rate with no murmur, rub, or gallop.  The examiner diagnosed 
hypertension.  Prior blood pressure readings of 162/84 in May 
2000, 149/93 in November 2000, and 155/77, 135/82, and 124/87 
in January 2001 were noted.  

II.  Analysis

The veteran seeks service connection for pseudofolliculitis 
barbae and an increased rating for hypertension.  The file 
shows that through correspondence, the rating decisions, the 
statement of the case, and the supplemental statements of the 
case, he has been notified of the evidence necessary to 
substantiate his claims.  Relevant medical records have been 
obtained, and the veteran has been given a VA examination 
regarding his hypertension.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

1.  Service connection for pseudofolliculitis barbae

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As noted by the veteran, pseudofolliculitis barbae involves 
ingrown hairs and skin irritation in the beard area of 
certain individuals when they shave.

The veteran served on active duty from 1981 to 1985.  His 
service medical records shows he was seen once during 1981 
for a pseudofolliculitis barbae evaluation, but objective 
findings at that time were negative, and later service 
medical records do not show the problem.  Chronic 
pseudofolliculitis barbae is not shown in service, and thus 
continuity of symptoms after service is needed to support 
service connection.  38 C.F.R. § 3.303.  The only post-
service medical evidence of  pseudofolliculitis barbae is 
from a 1999 clinic visit, many years after service.  It is 
not shown that any current pseudofolliculitis barbae 
persisted since service.

The weight of the credible evidence demonstrates that any 
pseudofolliculitis barbae during service was acute and 
transitory and resolved without residuals, and any current 
pseudofolliculitis barbae began years after service and was 
not caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for pseudofolliculitis barbae, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Evaluation of hypertension 

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Diagnostic Code 7101 governs hypertension.  A 10 percent 
rating is warranted where diastolic pressure is predominately 
100 or more, or systolic pressure is predominately 160 or 
more, or where the individual has a history of diastolic 
pressure predominately 100 or more and requires continuous 
medication for control.  A 20 percent rating is warranted 
where diastolic pressure is predominately 110 or more, or 
systolic pressure is predominately 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

On January 14, 1998, the veteran claimed an increased 
(compensable) rating for hypertension, and the RO 
subsequently increased the rating to 10 percent as of March 
12, 1999.  

April 1997 clinic records, even prior to the January 14, 1998 
claim, indicate the veteran's disastolic readings were over 
100, and he was referred to the hypertension clinic where he 
was seen that same month and either started or continued on 
medication.  The Board finds there is sufficienct evidence to 
show the veteran's hypertension was 10 percent disabling 
under Code 7101 from the date of the January 14, 1998 claim 
for increased rating.  It is neither claimed nor shown that 
it increased from a noncompensable level on any particular 
date within the year preceding the January 14, 1998 claim.  
See 38 C.F.R. § 3.400(o).  The Board will increase the rating 
for hypertension to 10 percent as of the January 14, 1998 
claim for increased rating.

The medical evidence since January 14, 1998 has never shown 
the criteria for an even higher rating of 20 percent for 
hypertension.  From the time of the January 14, 1998 claim 
for an increased rating to the present time, the veteran's 
hypertension has been manifested by a history of diastolic 
pressue predominantly 100 or more and a need for continuous 
medication to control the disorder.  This supports only a 10 
percent rating.  At no time since January 14, 1998 has the 
hypertension met the 20 percent rating criteria of diastolic 
pressure predominantly 110 or more or systolic prssure 
predominantly 200 or more.  

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for hypertension at any time 
during the appeal.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for pseudofolliculitis barbae is denied.

An increased rating of 10 percent for hypertension, for the 
period from January 14, 1998 to March 12, 1999, is granted.  

An increase in a 10 percent rating for hypertension since 
March 12, 1999 is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

